Defendant was convicted of murder in the first degree, and sentenced to imprisonment for life, and prosecutes review by writ of error.
The jury, before whom he was tried, was comprised of nine men and three women. The trial judge submitted the case to the jury about 3 o'clock in the afternoon, and at midnight permitted the jurors to separate and go to their homes to return the next morning at half-past 8 o'clock. The jurors duly appeared the next morning, retired again to consider the case, and returned a verdict of guilty. It is urged, as the sole ground for reversal, that the court was in error in *Page 45 
permitting the jury to so separate. No misconduct on the part of any juror or prejudice in fact is alleged.
There was a time in this State when the jury impaneled in a trial for murder was required at all stages of the trial to be sequestered. 3 Comp. Laws 1897, § 11960. Act No. 4, Pub. Acts 1909 (3 Comp. Laws 1915, § 15833), however, made it discretionary with the court to keep the jury sequestered before retiring; to consider their verdict or permit the jurors to separate. When women became eligible to jury service, the need of separation, in case of protracted deliberation at night, was recognized, and the legislature enacted the following statute:
"In courts of record, the court, or the judge thereof, may, after jurors retire to consider their verdict, permit the jurors to separate temporarily whenever in his judgment such a separation is deemed proper: Provided, That in cases where separation of the members of a jury is now forbidden by law, the authority hereby granted shall not extend to permitting separation of the members of the jury of the same sex." Act No. 385, Pub. Acts 1919 (Comp. Laws Supp. 1922, § 12621).
The members of the jury not being of the same sex, the statute permitted the trial judge to allow them to separate temporarily. There was no error.
Affirmed.
SHARPE, C.J., and BIRD, SNOW, STEERE, FELLOWS, CLARK, and McDONALD, JJ., concurred. *Page 46